

ATRINSIC
MARKETING SERVICES AGREEMENT


THIS MARKETING SERVICES AGREEMENT (this “Agreement”) is entered into as of March
26, 2010 and effective as of July 1, 2009 (the “Effective Date”) by and between
Brilliant Digital Entertainment, Inc., a Delaware corporation, with its
principal place of business located at 12711 Ventura Boulevard, Suite 210,
Studio City, California 91604 (together with and on behalf of its subsidiaries,
including but not limited to Altnet, Inc., a Delaware corporation, “BDE”) and
Atrinsic, Inc., a Delaware corporation, with its principal place of business
located at 469 7th Avenue, 10th Floor, New York, NY 10018 (“Atrinsic.”).
 
WHEREAS, Atrinsic is engaged in the business of providing marketing services to
drive mobile and local exchange carrier phone subscribers to mobile and
web-based properties with the goal of generating leads, registrations and sales;


WHEREAS, BDE desires to create a new online channel, product and service
providing its end-users, buyers and customers (“Subscriber(s)”) with content
subscription services to be billed through a mobile content aggregator, local
exchange carrier, credit card company or any other provider of
direct-to-consumer billing and collection services; and


WHEREAS, BDE desires to engage Atrinsic to perform certain marketing services
for BDE to promote, advertise and market BDE’s content subscription service.


NOW, THEREFORE, in consideration of the foregoing premises and the covenants
hereinafter contained and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:


1.           Definitions:


1.1.      Ancillary Websites. Ancillary Websites shall be defined as websites,
other than the Website or any other website operating under the Brand, offering,
referring or in any way advertising or marketing the Brand, Website or Content
Services;


1.2.      Brand. Brand shall be defined as the following trade name, trademark,
domain name or other fictitious business name of Kazaa.


1.3.      Confidential Information. Confidential Information shall be defined as
any and all information designated “Confidential” by either party or disclosed
during the Term and/or the negotiation of the same by one party to the other
party, which is or should be reasonably understood to be confidential and/or
proprietary including, without limitation, the material terms of this Agreement
(including pricing), financial information, product, service and business plans,
customer information, vendor and other business relationship information, and
projections and marketing data.

 
Page 1

--------------------------------------------------------------------------------

 

1.4.      Confirmed Lead. Confirmed Lead shall be defined as a Subscriber who
actively confirms his or her purchase or subscription of Content Services by use
of such Content Services, directly or indirectly, in response to any
communication or other means employed by or on behalf of Atrinsic in performing
the Marketing Services.


1.5.      Content Services. Content Services shall be defined as all products
and services offered or provided by BDE in connection with its content
subscription service.


1.6.      Marketing Services. Marketing Services shall be defined as those
certain promotion, advertising and marketing services with respect to the
Website, Brand and Content Services including, but not limited to, ad creation,
copywriting, media bidding, tracking, and reporting services, lead generation
services, ROI tracking and conversion rate monitoring and channel strategy,
Search Engine Optimization, search engine marketing, display marketing
(including web banner advertisements), email marketing, PPC and other forms of
internet media marketing.  .


1.7.      Organic Search. Organic Search shall be defined as traffic or search
results that are generated from a search engine’s algorithm and not from
advertisements or sponsorships.


1.8.      Search Engine Optimization. Search Engine Optimization shall be
defined as the process of improving the volume of potential Subscribers who
visit a website listed in the Organic Search results generated by search
engines.


1.9.      Website. Website shall be defined as the website, located at
www.kazaa.com, operated by or for BDE to market and/or provide or otherwise make
available the Content Services.


2.           Exclusivity and Services.


2.1.      Exclusivity. Subject to the terms and conditions of this Agreement,
BDE hereby grants to Atrinsic any and all licenses, rights and permissions
necessary for Atrinsic to perform the Marketing Services during the
Term.  Subject to the Airarena Agreement (as defined below), Atrinsic shall be
the exclusive provider of the Marketing Services to BDE and, during the Term,
BDE shall not engage in any discussions or negotiations or enter into any
agreement with any other party for the provision of services which are the same
as or similar to the Marketing Services; provided, however, the parties
acknowledge and agree that certain of the Marketing Services shall be provided
by Airarena Pty Ltd. as provided in the Management Services Agreement between
BDE and Airarena Pty Ltd. in substantially the form attached hereto as Exhibit A
(the “Airarena Agreement”).

 
Page 2

--------------------------------------------------------------------------------

 

2.2.      Marketing Services. During the Term, Atrinsic shall be responsible for
all Marketing Services, strategy, development, execution and development and
operation of the Ancillary Websites and for the development and distribution of
advertisements in connection with the Marketing Services; provided, however,
that the parties acknowledge and agree than certain of the Marketing Services
shall instead be provided pursuant to the Airarena Agreement. Creative designs
for any such advertisements developed by Atrinsic, must be affirmatively
preapproved by BDE in writing, by email or by facsimile, which approval shall
not be unreasonably withheld or delayed.  Except as provided in the Airarena
Agreement, Atrinsic shall have the exclusive right to place advertisements for
the Content Services on the Ancillary Websites.  Atrinsic shall provide the
Marketing Services in compliance with all applicable Federal Trade Commission
(“FTC”) Rules and Regulations, the CAN-SPAM Act of 2003 (the “CAN-SPAM Act”),
Mobile Marketing Association (“MMA”) Guidelines and other applicable state and
federal laws, each as amended and current at the time of the applicable
Marketing Services.  Additionally, Atrinsic shall use its commercially
reasonable efforts to provide the Marketing Services in a manner such that BDE
and its Content Services offerings are not listed on the “blacklists” of
anti-spam service providers such as McAfee; in the event BDE and/or its Content
Services are included on such a list, Atrinsic shall use its best efforts to
remove BDE from such list within thirty days.  BDE shall provide Atrinsic with
any and all information, materials, products and services needed to perform its
obligations hereunder.


3.           Payment Terms.


3.1.      Performance Fees.  Atrinsic shall pay to BDE advances equal to the
amount of pre-approved and mututally agreed costs and expenses incurred by BDE
in connection with the provision of Marketing Services pursuant to the Airarena
Agreement during the Term of this Agreement (the “Advances”). The Advances shall
be recoupable, on a dollar for dollar basis, as provided below.  Notwithstanding
anything contained herein to the contrary, in no event shall Atrinsic be
required to make any Advances, incur any cost, expense, charge or fee hereunder
or advance any funds to BDE or any third party in respect of any Marketing
Services or otherwise if greater than $5,000,000 (or such other amount as
mutually agreed in writing) remains unrecouped by Atrinsic and/or unpaid to
Atrinsic pursuant to Sections 3.1 or 8 of this Agreement or Sections 5.2.3 or
5.3 of the Master Services Agreement between Atrinsic and BDE of even date
herewith (“Master Services Agreement”).  BDE shall pay to Atrinsic a marketing
fee (collectively, the “Fee”) as follows:  (i) all amounts noted in the
pre-approved Marketing Service budget plans presented by Atrinsic in advance,
which include a detailed marketing budget and a targeted CPA; plus (ii) any
pre-approved direct costs related to the Marketing Services, including but not
limited to all Advances.  For the period beginning on the Effective Date through
August 31, 2009, the “Fees” with respect to such period shall be determined
between the parties in good faith (without regard to the process noted above),
which such Fees shall be determined by August 30, 2009.  Within thirty (30) days
following the last day of each calendar month, Atrinsic shall provide to BDE a
written report stating the number of Confirmed Leads provided by Atrinsic during
the preceding month and calculating the aggregate Fees (the
“Report”).  Representatives of Atrinsic and BDE shall meet on a monthly basis to
review the Report and discuss and determine the projected and budgeted Fees and
targeted number of Confirmed Leads for the following month, which such Fees may
not be exceeded by Atrinsic without the approval of BDE.  In the event BDE
disputes the accuracy of the Confirmed Leads or the calculation of any Fee, BDE
must notify Atrinsic of such dispute within 30 days following the delivery of
the Report.  Thereafter, the Report shall be deemed accepted by BDE.  The
parties will use their commercially reasonable efforts to resolve such dispute
prior to the date such Fees are due; provided, however, in the event that such
dispute is not resolved, the reported Fees shall remain due and payable.  Fees
not otherwise recouped by Atrinsic pursuant to the Master Services Agreement
(the “Unrecouped Fees”) shall be due and payable by BDE within one hundred
eighty (180) days after the Report date, or such longer period of time after the
Report date as Atrinsic may agree to in its sole and absolute discretion, and
shall be secured pursuant to the terms of that certain Security Agreement by and
between BDE and Atrinsic of even date herewith.  Notwithstanding the foregoing,
in no event shall BDE be required to pay any Unrecouped Fees in excess of
$2,500,000 in the aggregate (less any other amounts paid to Atrinsic as
‘Unrecouped Amounts’ pursuant to the Master Services Agreement).

 
Page 3

--------------------------------------------------------------------------------

 

3.2.      Books and Records.  During the Term and for at least two (2) years
thereafter, BDE shall keep true and accurate books of account and records in
accordance with generally accepted accounting principles, consistently applied,
pertaining to the Content Services.


3.3.      Audits. In addition to the rights provided in Section 3.1 to dispute
any particular invoice for Fees, during the Term and for two (2) years following
the expiration or termination of this Agreement, BDE shall have the right to
appoint an independent auditor to conduct an inspection and audit of relevant
records in order to verify the correctness of the Confirmed Leads reported by
Atrinsic and Atrinsic shall promptly pay BDE the amount of any underpayment
revealed by the audit; provided that, (i) such audits are conducted at
reasonable times during regular business hours and with reasonable advance
written notice, (ii) such audits are conducted not more than once every year,
(iii) BDE shall be responsible for payment of all fees and expenses associated
with such audit, unless the auditor finds a discrepancy of greater than ten
percent (10%) of the audited amount, in which event Atrinsic shall reimburse BDE
the amount of the audit fees and expenses, (iv) and the information and
materials reviewed or obtained in such audit shall be protected as Atrinsic’s
Confidential Information (defined below).


4.           Intellectual Property.


4.1.      License Grant. BDE hereby grants to Atrinsic a non-exclusive,
royalty-free, sublicensable, non-transferable license to use, reproduce and
display the Brand and all other trademarks, trade names, service marks, service
names and logos proprietary to or licensed by BDE that BDE provides to Atrinsic
solely for use or display on the Website and any Ancillary Websites and, subject
to preapproval by BDE, in connection with the provision of the Marketing
Services, and any additions, modifications, enhancements or other derivative
works to the foregoing that may be made by BDE from time to time and approved by
BDE for use or display in connection with the Marketing Services (“BDE
Marks”).  Atrinsic acknowledges that, as between Atrinsic and BDE, BDE is the
owner or licensee of all right, title and interest in and to the BDE Marks and
all intellectual property and proprietary rights therein recognized anywhere in
the world.  All goodwill derived from Atrinsic’s use of the BDE Marks shall
inure to the benefit of BDE.

 
Page 4

--------------------------------------------------------------------------------

 

4.2.      Ownership of Works.  All rights and proceeds of any and all ideas,
preliminary work, drafts, revisions, versions, polishing, and refinements, and
all copyrights, trademarks, patents and other intellectual property, and all
other tangible expressions thereof of whatever kind or nature including, without
limitation, software, computer programs and the like (hereinafter collectively
referred to as “Works”) developed by or on behalf of Atrinsic or any of its
sublicensees in performance of the Marketing Services including, but not limited
to, advertisements, creative, copy and other promotional materials and the
Ancillary Websites, as well as those depicting, incorporating or based on the
BDE Marks, Website, Brand and/or Content Services ((in all cases other than the
BDE Marks, Website, Brand and/or Content Services themselves and the Customer
Data (the ownership of which is provided for in Section 5.1)), shall be deemed
to be exclusively owned and controlled by Atrinsic unless otherwise agreed in
writing or any other agreement between Atrinsic and BDE.  Atrinsic shall be
deemed the author of the Works and shall own all right, title, and interest
throughout the universe in perpetuity in and to said Works including, without
limitation, all copyright, patent, trademark and other intellectual property
rights therein and all renewals or extensions thereof, and the right to use,
adapt and change said Works and to prepare derivative works thereof.  Should BDE
acquire any rights in any of the Works or any part thereof BDE hereby agrees to
assign, and hereby irrevocably assigns to Atrinsic in perpetuity throughout the
universe, all right, title, and interest including without limitation, all
copyrights, patents and trademarks and all renewals and extensions thereof, all
rights under worldwide copyright or trademark laws or treaties, in and to the
Works and all portions thereof whether heretofore or hereafter created (other
than the Brand, BDE Marks, Website and/or Content Services and the Customer
Data.


5.           Customer Data.


5.1.      Ownership. BDE and Atrinsic shall jointly own any and all Subscriber
information collected by or through the Website or in connection with the
Content Services or any party thereof during the Term (collectively, the
“Customer Data”).


5.2.           Limitations.  At all times, both during and after the Term, the
parties shall not do any of the following with respect to the Customer Data, or
any part thereof (i) violate any FTC Rule or Regulation, the CAN-SPAM Act, MMA
Guidelines, privacy policy of the Website of any Ancillary Website, or any other
applicable laws, rules and regulations or (ii) send more than one SMS marketing
message per day containing a BDE or Atrinsic proprietary offer, as applicable,
without the prior written consent of the other party.   For purposes of clarity,
this section only applies to the transmission of proprietary offers and shall
not be interpreted to limit Atrinsic’s right to send multiple SMS marketing
messages containing third party offers using the Customer Data, if agreed to by
BDE. In addition, SMS marketing messages sent using Customer Data, or any part
thereof, must include an opt-in and unsubscribe mechanism in accordance with
applicable FTC Rules and Regulations, the CAN-SPAM Act, MMA Guidelines, the
privacy policies of the Website and any Ancillary Website, as well as any other
applicable laws, rules and regulations.  Notwithstanding the above, any
marketing using Customer Data must be agreed to by both Parties prior to its
implementation.

 
Page 5

--------------------------------------------------------------------------------

 

6.           Representations and Warranties.


6.1.      BDE.  BDE hereby represents and warrants to Atrinsic that (i) BDE is
the sole and exclusive owner of all of the right, title and interest in and to,
or has a valid license to use, any and all content and technologies contributed
by BDE in accordance with this Agreement, including but not limited to the
Brand, the BDE Marks, the Website and the Content Services (collectively, the
“BDE Rights”), (ii) BDE has not assigned or licensed, and will not during the
Term assign or license, in whole or in part, any of the BDE Rights in
contravention of the terms and conditions of this Agreement, (iii) to BDE’s
knowledge, none of the BDE Rights infringe on nor will infringe on any third
party intellectual property rights, (iv) BDE is not in breach of or default
under any of the terms, covenants or provisions relating to the use of the BDE
Rights, and BDE knows of no event which, but for the passage of time or the
giving of notice or both, would constitute such a breach or event of default,
(v) BDE has not, and to BDE’s knowledge no third party has, commenced any action
or given or received any notice with respect to the BDE Rights and/or BDE’s use
of any of the BDE Rights, (vi) BDE does not owe any past-due fees or other costs
to any affiliated party or other third party with respect to the BDE Rights,
(vii) BDE shall not, either directly or indirectly, seek to register or use a
domain name similar to an Ancillary Website domain name or a trademark similar
to an Ancillary Website domain name, (viii) neither BDE’s execution of this
Agreement nor entering into the transactions contemplated by this Agreement
contravene any other agreement or transaction to which BDE is a party, and (ix)
BDE has not violated any law, rule or regulation with respect to its ownership,
licensing and/or use of any of the BDE Rights,


6.2.      Atrinsic.  Atrinsic hereby represents and warrants to BDE that (i)
Atrinsic is the sole and exclusive owner of all of the right, title and interest
in and to or has a valid license to use any contents and technologies
contributed by Atrinsic in accordance with this Agreement, including, without
limitation, the Works, (collectively, the “Atrinsic Rights”), (ii) Atrinsic has
not, and will not during the Term, assign or license, in whole or in part, any
of the Atrinsic Rights in contravention of the terms and conditions of this
Agreement, (iii) to Atrinsic’s knowledge, none of the Atrinsic Rights infringes
on any third party intellectual property rights, (iv) Atrinsic is not in breach
of or default under any of the terms, covenants or provisions relating to the
use of the Atrinsic Rights, and Atrinsic knows of no event which, but for the
passage of time or the giving of notice or both, would constitute such a breach
or event of default, (v) Atrinsic has not, and to Atrinsic’s knowledge no third
party has, commenced any action or given or received any notice with respect to
the Atrinsic Rights and/or Atrinsic’s use of any of the Atrinsic Rights, (vi)
Atrinsic does not owe any past-due fees or other costs to any affiliated party
or other third party with respect to the Atrinsic Rights, (vii) neither
Atrinsic’s execution of this Agreement nor entering into the transactions
contemplated by this Agreement contravene any other agreement or transaction to
which Atrinsic is a party, and (ix) Atrinsic has not violated any law, rule or
regulation with respect to its ownership, licensing and/or use of any of the
Atrinsic Rights.


6.3.      Disclaimer of Warranties. EXCEPT AS EXPRESSLY SET FORTH IN SECTION 7.1
AND TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, THE MARKETING SERVICES
ARE PROVIDED ON AN “AS-IS” AND “AS AVAILABLE” BASIS AND ATRINSIC MAKES NO
WARRANTIES OF ANY KIND WITH RESPECT TO THE MARKETING SERVICES OR THE RESULTS OR
PROCEEDS THEREOF,  AND DISCLAIMS ALL OTHER WARRANTIES AND CONDITIONS, EXPRESS,
IMPLIED, STATUTORY OR OTHERWISE INCLUDING, BUT NOT LIMITED TO, ANY IMPLIED
WARRANTIES OF SATISFACTORY QUALITY MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE AND NON-INFRINGEMENT.

 
Page 6

--------------------------------------------------------------------------------

 

7.           Limitation of Liability.  EXCEPT TO THE EXTENT OTHERWISE PROVIDED
BY APPLICABLE LAW, IN NO EVENT SHALL EITHER PARTY OR ITS OFFICERS, DIRECTORS,
EMPLOYEES, OR AGENTS BE LIABLE TO THE OTHER PARTY UNDER ANY CONTRACT,
NEGLIGENCE, STRICT LIABILITY OR OTHER LEGAL OR EQUITABLE THEORY FOR (I)
CONSEQUENTIAL, INDIRECT, SPECIAL, EXEMPLARY OR INCIDENTAL DAMAGES OR ANY LOSS OF
PROFITS, LOSS OF BUSINESS OR LOSS OF USE EVEN IF SUCH PARTY HAS BEEN APPRISED OF
THE LIKELIHOOD OF SUCH DAMAGES OCCURRING, (II) THE COST OF PROCURING SUBSTITUTE
PRODUCTS OR SERVICES OR (III) ANY AMOUNT IN EXCESS OF THE AGGREGATE AMOUNTS PAID
OR PAYABLE BY BDE UNDER THIS AGREEMENT DURING THE TWELVE (12)-MONTH PERIOD PRIOR
TO THE DATE ON WHICH THE CLAIM OR CAUSE OF ACTION RESULTING IN LIABILITY AROSE.


8.           Indemnification.


8.1.      Indemnification. BDE and Atrinsic (each, an “Indemnifying Party”), at
its own cost and expense, hereby agrees to defend, indemnify and hold the other
party (“Other Party”) and the Other Party’s shareholders, directors, officers,
employees, affiliates, successors, consultants, representatives, independent
contractors, contractors, subcontractors and agents (each, an “Indemnified
Party” and collectively, the “Indemnified Parties”) harmless from and against
any and all proceedings, demands, damages, suits, judgments, settlements,
claims, liabilities, causes of action, actions, costs and expenses (including,
without limitation, attorneys’ fees and costs) (each, a “Claim”), brought by a
third party (including, but not limited to, a federal or state regulatory
agency) (each, a “Third Party Assertion”) against an Indemnified Party that
directly arises out of or is made in connection with (i) Indemnifying Party’s
breach of any representation or warranty set forth in this Agreement, (ii)
Indemnifying Party’s breach or non-performance of any of its obligations
pursuant to this Agreement, (iii) Indemnifying Party’s misappropriation or
infringement of the Other Party’s or any third party’s intellectual property,
(iv) Indemnifying Party’s or an affiliated party’s fraud, willful
misrepresentation, willful misconduct or omission with respect to this Agreement
or any product or service provided in connection with this Agreement, (v) any
violation by Indemnifying Party of (a) a third party’s privacy or identity
rights (including, but not limited to, the privacy rights of children), and (c)
any applicable privacy laws, regardless of whether the Other Party had or should
have had knowledge thereof, (vi) any violation by Indemnifying Party of any law,
rule or regulation with respect to this Agreement or any product or service
provided in connection this Agreement, or (viii) in circumstances for which BDE
is the Indemnifying Party, the Content Services and any content, information,
data, or messages provided directly or indirectly by or on behalf of BDE, or a
Subscriber using the Content Services (whether transmitted on its own or on any
third party’s behalf).

 
Page 7

--------------------------------------------------------------------------------

 

8.2.      Control of Defense and Costs. In the event an Indemnified Party seeks
indemnification pursuant to this Agreement, Indemnifying Party shall assume
control of the defense of such Third Party Assertion and in connection with such
defense shall appoint lead counsel (subject to the approval of the Indemnified
Party, which shall not be unreasonably withheld) for such defense, in each case
at Indemnifying Party’s sole cost and expense. Indemnifying Party shall not
enter into any settlement or compromise of any such Third Party Assertion
without the applicable Indemnified Party’s prior written consent, which consent
shall not be unreasonably withheld. Indemnifying Party shall pay any and all
costs, fees, damages and expenses including, but not limited to, reasonable
attorneys’ fees and costs (including appellate level) awarded against or
otherwise incurred by an Indemnified Party in connection with or arising from
any Third Party Assertion. The existence or non-existence of insurance shall in
no manner affect Indemnifying Party’s obligations under this Agreement.


8.3.      Notice. In the event an Indemnified Party seeks indemnification
pursuant to this Agreement, the Indemnified Party shall give prompt written
notice to Indemnifying Party of the applicable Third Party Assertion; provided,
however, that failure to give prompt notice shall not relieve Indemnifying Party
of any liability under this Agreement, except to the extent Indemnifying Party
demonstrates that the defense of such Third Party Assertion is materially
prejudiced by such failure.


8.4.      Cooperation. An Indemnified Party shall reasonably cooperate with
Indemnifying Party in the defense or prosecution of a Third Party Assertion at
Indemnifying Party’s sole cost and expense.


8.5.      Participation. An Indemnified Party shall have the right to
participate, at its own cost and expense, in the defense and settlement of any
Third Party Assertion and to employ counsel of its choice for such purpose;
provided, however, Indemnifying Party shall pay the reasonable fees, costs and
expenses of such separate counsel incurred by the Indemnified Party if,
following the Indemnified Party providing prior written notice of such Third
Party Assertion to Indemnifying Party: (i) Indemnifying Party shall have failed
or refused to acknowledge that it has an indemnity obligation for such Third
Party Assertion prior to the date of such notice, or (ii) representation of both
Indemnifying Party and the Indemnified Party by the same counsel would, under
applicable code or rules of professional conduct or responsibility, create a
conflict of interest.


9.           Term. The initial term (“Initial Term”) of this Agreement shall be
three (3) years commencing on the Effective Date, unless terminated earlier in
accordance with Section 10.1; provided, however that this Agreement will
automatically renew for additional twelve (12)-month periods (each, a “Renewal
Term” and, together with the Initial Term, collectively referred to as the
“Term”), unless either party notifies the other party in writing of its intent
not to renew this Agreement at least ninety (90) days prior to the expiration of
the Initial Term or the then-current Renewal Term.

 
Page 8

--------------------------------------------------------------------------------

 

10.         Termination.


10.1.    Right to Terminate.  Each party shall have the right to immediately
terminate this Agreement in the event (i) the other party materially breaches
this Agreement and such breach remains uncured thirty (30) days following
written notice describing the breach from the non-breaching party, or (ii) the
other party violates any applicable FTC Rule or and Regulation, the CAN-SPAM
Act, MMA Guidelines, or other applicable state and/or federal law and such party
has not cured the non-compliance within five (5) days of receiving written
notice of such non-compliance, except in the case where the non-compliance
directly results in an adverse determination or judgment by or in favor of a
governmental regulatory agency, in which event such notice and cure period shall
not apply.


10.2.    Effect of Termination. In the event this Agreement expires or is
terminated, then (i) Atrinsic will cease providing the Marketing Services and
its efforts to generate Subscribers, (ii) all licenses and rights granted herein
shall terminate and revert to the party granting such licenses or rights, (iii)
BDE shall continue to pay Fees incurred prior to termination to Atrinsic in
accordance with Section 3.1, (iv) neither BDE nor Atrinsic shall solicit, or
attempt to solicit, any Subscribers to discontinue their subscription of the
Content Services, and (v) each party shall use its commercially reasonable
efforts to cooperate with the other to effect a smooth and orderly
transition.  From the time that a notice of termination is received by either
party until the effective termination date, each party shall use it commercially
reasonable efforts to cooperate fully with any newly appointed party performing
the duties contemplated hereunder.  Any costs and expenses incurred in the
transition of services contemplated hereunder shall be borne by BDE.


11.         Confidential Information.


11.1.    Confidentiality Obligations.  Each party agrees to regard and preserve
as confidential all information related to the rights and obligations of the
other party under this Agreement and the business and activities of the other
party, their clients, licensors, suppliers and other entities with whom such
other party does business, which may be obtained by such party from any source
or may be developed or disclosed as a result of this Agreement, including the
economic and financial terms and conditions contained in or otherwise referenced
by this Agreement (the “Confidential Information”).  Each party agrees to use
the Confidential Information of the other party hereto solely to perform its
obligations under this Agreement and not for any other purpose (whether for its
own benefit or the benefit of any other party), agrees to hold the Confidential
Information of the other party hereto in trust and confidence and agrees not
disclose Confidential Information of the other party hereto to any person, firm
or enterprise.  Each party agrees to protect the Confidential Information of the
other party hereto with at least the same security measures (but no less than
commercially reasonable security measures) that such party uses to protect its
own Confidential Information or trade secrets.  Even when disclosure is
permitted, each party agrees to limit access to and disclosure of each other
party’s Confidential Information solely to its employees on a “need to know”
basis for purposes directly related to the performance of the party’s
obligations hereunder. Notwithstanding the foregoing, each party may disclose
the other party’s Confidential Information pursuant to applicable law or
regulation or compulsion of proper judicial or other legal process including,
without limitation, to satisfy a party’s public disclosure requirements under
state and federal securities laws; provided, however, that, if legally permitted
to do so, the disclosing party shall provide prompt notice of the same prior to
such required disclosure such that the other applicable party may seek a
protective order or other appropriate remedy to safeguard, restrict and/or limit
the disclosure of such Confidential Information.

 
Page 9

--------------------------------------------------------------------------------

 

11.2.    Exceptions.  For purposes of this Agreement, Confidential Information
includes, without limitation, information about each party’s operations,
services, trade secrets, proprietary and competitive information, financial
information, computer programs, algorithms, application programming interfaces,
design, technology, ideas, know-how, processes, formulas, compositions, data,
techniques, improvements, inventions (whether patentable or not), works of
authorship, business and product development plans, customers and other
information concerning each party’s actual or anticipated business, research or
development, information that is marked “Confidential” or information which is
received in confidence by a party or for a party from any other person or
entity; provided, however, that information shall not be considered Confidential
Information to the extent, but only to the extent that such information (a) is
or becomes publicly available through no fault, default or breach of or by the
receiving party, (b) is or was rightfully acquired by the receiving party from
another without restriction or obligation of confidentiality or (c) if such
information is or was independently developed by the receiving party without use
of or reference to Confidential Information of the other party.  Notwithstanding
the foregoing, each party may disclose the other party’s Confidential
Information pursuant to applicable law or regulation or compulsion of proper
judicial or other legal process including, without limitation, to satisfy a
party’s public disclosure requirements under state and federal securities laws;
provided, however, that, if legally permitted to do so, the disclosing party
shall provide prompt notice of the same prior to such required disclosure such
that the other applicable party may seek a protective order or other appropriate
remedy to safeguard, restrict and/or limit the disclosure of such Confidential
Information.


11.3.    Non Solicitation.  Each party agrees that during the Term of this
Agreement and for a one (1) year period after termination of this Agreement,
such party will not (1) directly or indirectly solicit, induce, encourage or
attempt to solicit or induce any employee of the other party to discontinue his
or her employment with such party; (2) usurp any opportunity of the other party
that such party becomes aware of from any other party during the term of this
Agreement; or (3) directly or indirectly interfere with, solicit, induce or
attempt to influence any person or business that is an account, customer or
client of the other party that such party becomes aware of from the other party
except for the benefit of such other party.


12.         Press Releases. All press releases and other public disclosures with
respect to the Website, Brand or Content Services or the relationship
contemplated in the Agreement shall require the prior written approval of both
parties.


13.         Force Majeure. Either party’s performance of any part of this
Agreement, other than payment obligations, shall be excused to the extent that
it is hindered, delayed or otherwise made impractical by the acts or omissions
of the other party or any network operator, flood, fire, earthquake, strike,
stoppage of work, or riot, failure or diminishment of power or of
telecommunications or data networks or services not under the control of a
party, governmental or military acts or orders or restrictions, terrorist
attack; or any other cause (whether similar or dissimilar to those listed)
beyond the reasonable control of that party and not caused by the negligence of
the non-performing party (collectively referred to as “Force Majeure” below.  If
any Force Majeure condition(s) occur(s), the non-performing party shall make
reasonable efforts to notify the other party of the nature of any such condition
and the extent of the delay, and shall make reasonable, good faith efforts to
resume performance as soon as practicable.

 
Page 10

--------------------------------------------------------------------------------

 

14.          Miscellaneous.


14.1.    Notices.  All notices, requests, demands or other communications that
are required or may be given pursuant to the terms of this Agreement shall be in
writing and shall be deemed to have been duly given (i) on the date of delivery,
if personally delivered by hand, (ii) upon the third day after such notice is
deposited in the United States mail, if mailed by registered or certified mail,
postage prepaid, return receipt requested, (iii) upon the date of delivery, if
notice is sent by a nationally recognized overnight express courier with
tracking capabilities, (iv) by fax upon written confirmation with a confirmation
copy sent by mail, or (v) on the day of transmission if by email delivery.  Such
notices shall be given to the parties at the address set forth above.  Any party
may, at any time by giving five (5) days’ prior written notice to the other
parties, designate any other address in substitution of the foregoing address to
which such notice will be given.


14.2.    Amendments. No amendment, modification or change to this Agreement
shall be effective unless it is in writing and signed by both parties.


14.3.    Further Assurances. The parties hereby agree to execute and deliver
such additional documents and instruments and to perform such additional acts as
may be necessary or appropriate to effectuate, carry out and perform all of the
terms, provisions and conditions of this Agreement.


14.4.    Incorporation. The Recitals and all schedules and exhibits referenced
in and attached to this Agreement are true and correct and are hereby
incorporated into this Agreement.


14.5.    Severability. If any provision of this Agreement is held to be
prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of this Agreement.


14.6.    Parties in Interest. Nothing in this Agreement shall confer any rights
or remedies under or by reason of this Agreement on any person or entity other
than the BDE, Atrinsic and their respective successors and permitted
assigns.  Notwithstanding the foregoing, BDE agrees that any and all BDE
obligations under this Agreement shall be guaranteed by any entity controlling,
controlled by or under common control with BDE (each a “BDE Affiliate”) and this
Agreement shall be legally enforceable against any BDE Affiliate.


14.7.    Headings. All headings in this agreement are inserted only for
convenience and ease of reference and are not to be considered in the
construction or interpretation of any provision of this Agreement.


14.8.    Dispute Resolution. The parties agree to attempt to resolve any
disputes arising out of this Agreement pursuant to the terms of this Section.

 
Page 11

--------------------------------------------------------------------------------

 

14.8.1.     Management Resolution. Any dispute arising under this Agreement
shall first be referred to BDE’s President and Atrinsic’s CEO (“Management
Resolution”) for resolution.


14.8.2.     Mediation. In the event the attempt at Management Resolution fails
to resolve the dispute within thirty (30) days of either party providing written
notice to the other party of the commencement of the Management Resolution
process, either party may refer the dispute to non-binding mediation
(“Mediation”) for resolution. The Mediation shall be held at a mutually agreed
to location and at a mutually agreed to time before a mutually agreed to
certified mediator.


14.8.3.     Arbitration.  In the event the attempt at Mediation fails to resolve
the dispute within thirty (30) days of either party providing written notice to
the other party requesting Mediation to resolve the applicable dispute, either
party may refer the dispute to binding arbitration in Los Angeles, California
(“Arbitration”) for final resolution administered by the American Arbitration
Association under its Commercial Arbitration Rules.


14.9.    Governing Law; Venue; Jurisdiction. This Agreement shall be governed
by, and construed in accordance with, the laws of the State of California
without giving effect to the conflicts of law provisions thereof.  For any
action to compel arbitration or enforce an arbitration award or seek injunctive
relief pursuant to this Agreement, the parties hereby expressly consent to the
jurisdiction and venue of the state and/or federal courts located in Los Angeles
County, California and BDE hereby expressly waives any objection to such venue
based upon forum non-conveniens or otherwise.


14.10.  Attorneys’ Fees and Costs. In the event of any arbitration, action to
compel arbitration or enforce an arbitration award or seek injunctive relief
pursuant to this Agreement, the prevailing party in such action shall be
entitled to an award of their reasonable attorneys’ fees and costs through
arbitration, trial and all levels of appeal.


14.11.  Survival. The provisions set forth in Sections 1, 4, 5, 6, 7, 8, 9,
11.2, 12 and 15 will survive the expiration and termination of this Agreement.
In addition, any obligation to collect and distribute accrued revenue shall
survive the expiration and termination of this Agreement.


14.12.  Assignment. Neither party may assign this Agreement or delegate any
portion or obligation set forth in this Agreement without the other party’s
prior written approval, which shall not be unreasonably withheld, and any
purported assignment or delegation without such consent shall be null and void;
provided, however, that either party may assign, transfer, delegate or perform
any rights or obligations under this Agreement through a wholly-owned subsidiary
of such party, without the approval of the other party, so long as such party
remains liable for all obligations of such party and the permitted assignee
under this Agreement.

 
Page 12

--------------------------------------------------------------------------------

 

14.13.  Entire Agreement. This Agreement constitutes the complete and exclusive
statement of agreement among the parties with respect to the subject matter in
this Agreement and replaces and supersedes all prior and contemporaneous
agreements, understandings and statements by and between the parties. No
representation, statement, condition or warranty not contained in this Agreement
will be binding on the parties or have any force or effect whatsoever.


14.14.  Counterparts. This Agreement may be signed and executed in one (1) or
more counterparts, each of which shall be deemed an original and all of which
together shall constitute one Agreement.  A facsimile signature shall be deemed
an original for purposes of evidencing execution of this Agreement.

 
Page 13

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the undersigned parties has consented its duly
authorized representative to execute this Agreement as of the Effective Date.



 
BDE:
     
Brilliant Digital Entertainment, Inc.
       
By:
   
Name: 
   
Title:
         
ATRINSIC
     
Atrinsic, Inc., a Delaware corporation
       
By:
   
Name:
   
Title:
 


 

--------------------------------------------------------------------------------

 
 